United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NEW YORK HARBOR HEALTHCARE
SYSTEM, BROOKLYN CAMPUS,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1166
Issued: August 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2015 appellant, through counsel, filed a timely appeal from an April 6, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on June 17, 2014 in the performance of
duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 24, 2014 appellant, then a 30-year-old program support assistant, filed a
traumatic injury claim alleging that on June 17, 2014 he pinched a nerve or pulled muscles in his
neck, shoulders, and spine resulting in numbness in both legs. He related that his “office chair
and walker locked into one another due to lack of space in [the] office” and he fell from his chair
onto the floor. Appellant stopped work on June 17, 2014.
In an emergency room report dated June 17, 2014, Dr. Mircea Muresanu, Board-certified
in emergency medicine, evaluated appellant for back and bilateral knee pain after his walker “got
stuck on [an] office chair” and he fell forward. He provided a past medical history of using a
walker for “slipped lumbar discs.” Dr. Muresanu noted that x-rays of the knees and lumbar spine
showed no fractures. He diagnosed a fall with knee and back pain.
In a progress report dated June 18, 2014, Dr. Alex Racco, an osteopath, obtained a history
of appellant experiencing neck pain and tingling in the lower extremities after he fell forward at
work onto his knees when he slipped between his chair and walker. He diagnosed lumbar
radiculopathy and cervical radiculitis. Dr. Racco instructed appellant to follow up with a
workers’ compensation physician.
A July 1, 2014 magnetic resonance imaging (MRI) scan study of the lumbar spine
showed disc bulges at L1-2 through L4-5 and a disc herniation at L5-S1 with “curvature of the
lumbar spine with convexity to the left.” A July 1, 2014 MRI scan study of the cervical spine
revealed disc bulges at C2-3 through C6-7 which were “more prominent than on the prior
exam[ination],” a new left paracentral disc herniation at C5-6, and foraminal narrowing at C2-3
through C4-5 as a result of uncinate process hypertrophy.
In a report dated July 8, 2014, Dr. Racco related that he was treating appellant after a fall
at work. He noted that an orthopedist found that he was unable to work.
By letter dated July 11, 2014, OWCP requested that appellant submit additional factual
and medical information, including a detailed report from a physician addressing the causal
relationship between a diagnosed condition and the work incident.
On July 22, 2014 appellant related on June 17, 2014 that he injured his neck, back, spine,
and shoulders and experienced leg and feet numbness after he fell forward hitting the ground
with his knees. He stated, “On that morning, I went to move my chair and the wheel of the chair
got tangled with the one of my walker and I went flying one way and the chair the other.”
Appellant received treatment at the emergency room after the fall.
On July 31, 2014 Dr. Racco indicated that he evaluated appellant on June 18, 2014 after
he fell at work. He advised that diagnostic studies showed a herniated cervical disc.
In a report dated July 31, 2014, Dr. Todd Schlifstein, an osteopath, discussed appellant’s
complaints of pain in the posterior, paraspinal area of the neck, numbness and tingling of both
arms, and lumbar spine. He noted that he experienced a work accident on June 17, 2014.
Dr. Schlifstein diagnosed primary cervical disc displacement, primary low back syndrome, back

2

strain, radicular symptoms of the upper and lower extremities, and lumbar disc displacement. He
noted that appellant was “[o]ut of work.”
On August 5, 2014 appellant’s counsel asserted that he was injured in the course of his
employment duties and noted that after he fell he was taken to the emergency room at the
hospital where he worked.
By decision dated August 21, 2014, OWCP denied appellant’s claim as the evidence was
insufficient to show that he sustained a diagnosed condition as a result of the June 17, 2014
employment incident. It further determined that the medical evidence did not address the causal
relationship between any diagnosed condition and the identified work incident. OWCP further
noted that appellant’s attending physicians did not address why he needed a walker or the effect
of the incident on his preexisting condition.
On September 5, 2014 Dr. Schlifstein advised that he was treating appellant for low back
syndrome, cervical disc displacement, and chondromalacia of the patella. He opined that he was
totally disabled from July 31 to December 30, 2014.
In a report dated September 15, 2014, Dr. Schlifstein related that he evaluated appellant
on July 31, 2014 for a June 17, 2014 work accident. He discussed his symptoms of “neck pain at
the back of his neck and down his arms after a fall at work on June 17, 2014. [Appellant] has
numbness and tingling in his left and right arms. [He] has low back pain with some numbness
and tingling from the same accident.” Dr. Schlifstein reviewed the findings of herniated discs at
C5-6 and L5-S1 on MRI scan studies. He noted that appellant was waiting for approval from
workers’ compensation for electrodiagnostic studies. Dr. Schlifstein stated, “[Appellant] has no
previous history of neck and back pain prior to the accident. [His] injuries and conditions
mentioned above are causally related to [the] employment accident caused on June 17, 2014. At
the current time, [appellant] is at a level of total disability.”
On October 3, 2014 appellant, through counsel, requested reconsideration. He asserted
that the September 15, 2014 report from Dr. Schlifstein was sufficient to establish that appellant
sustained an injury in the course of his federal employment.
In progress reports dated November 11, 2014 and March 31, 2015, Dr. Schlifstein
diagnosed cervical disc displacement, low back syndrome, back strain, radiculopathy of the
upper and lower extremities, and lumbar disc displacement. He provided examination findings
and recommended treatment. Dr. Schlifstein noted that appellant was out of work.
By decision dated April 6, 2015, OWCP denied modification of its August 21, 2014
decision. It found that Dr. Schlifstein did not provide any rationale for his opinion that the
June 17, 2014 employment incident resulted in the diagnosed conditions.
On appeal appellant’s counsel asserts that the September 15, 2014 report from
Dr. Schlifstein is sufficient to establish that he sustained an injury in the performance of duty.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA; that the claim was filed within the applicable
time limitation; that an injury was sustained while in the performance of duty as alleged; and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative, and substantial evidence.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.6 An employee may establish that the employment
incident occurred as alleged, but fail to show that his disability and/or condition relates to the
employment incident.7
ANALYSIS
Appellant alleged that he injured his spine, neck, and shoulders on June 17, 2014 when he
fell to the floor after his office chair and walker locked together. He established that the June 17,
2014 incident occurred. The issue is whether the medical evidence establishes that appellant
sustained an injury as a result of this incident.
The Board finds that appellant has not established that the June 17, 2014 employment
incident resulted in an injury. The determination of whether an employment incident caused an
injury is generally established by medical evidence.8
In an emergency room report dated June 17, 2014, Dr. Muresanu obtained a history of
bilateral knee and back pain when he fell forward after his walker got stuck on an office chair.
He noted that he used a walker due to slipped discs in the lumbar spine. Dr. Muresanu diagnosed
knee and back pain after a fall. He did not provide a firm diagnosis of appellant’s condition or
2

5 U.S.C. § 8101 et seq.

3

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

4

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

5

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Id.

8

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

4

fully explain how the described work incident resulted in knee and back pain. Without a firm
diagnosis supported by medical rationale, the report is of little probative value.9
On June 18, 2014 Dr. Racco discussed appellant’s history of pain in his neck and tingling
in his lower extremity after he fell at work and landed on his knees. He diagnosed lumbar
radiculopathy and cervical radiculitis. On July 8, 2014 Dr. Racco related that he was treating
appellant after he fell at work and advised that an orthopedist found that he was unable to work.
On July 31, 2014 he indicated that diagnostic studies revealed a herniated cervical disc.
Dr. Racco did not directly attribute the diagnosed conditions to the fall at work on June 17, 2014
and thus his opinion is of diminished probative value.10
On September 5, 2014 Dr. Schlifstein diagnosed low back syndrome, cervical disc
displacement causing chronic pain, and chondromalacia of the patella and found that appellant
was disabled from June 31 to December 30, 2014. On November 11, 2014 and March 31, 2015
he diagnosed cervical disc displacement, low back syndrome, back strain, radiculopathy of the
upper and lower extremities, and lumbar disc displacement. Dr. Schlifstein did not address the
cause of the diagnosed conditions. Consequently, his reports are of little probative value.11
In a report dated September 15, 2014, Dr. Schlifstein advised that he began treating
appellant on July 31, 2014 for complaints of neck pain radiating into his arms and low back pain
after a June 17, 2014 fall while at work. He reviewed the cervical and lumbar MRI scan findings
of herniated discs at C5-6 and L5-S1. Dr. Schlifstein found that the diagnosed conditions were
due to the June 17, 2014 employment injury, noting that appellant did not have any prior history
of pain in his neck or back. He advised that appellant was totally disabled but did not provide
any rationale for his opinion. Medical conclusions unsupported by rationale are of diminished
probative value.12 Additionally, Dr. Schlifstein found that appellant had no prior history of neck
or back pain, which conflicts with the past medical history obtained in the emergency room on
June 17, 2014 of needing a walker for slipped lumbar discs. Medical opinions based on an
incomplete or inaccurate history are of diminished probative value.13
On appeal appellant’s counsel asserts that the September 15, 2014 report from
Dr. Schlifstein is sufficient to meet his burden of proof. As discussed, however, Dr. Schlifstein
did not base his opinion on a complete and accurate medical history or support his causation
finding with medical rationale and thus it is of diminished probative value.14

9

See Samuel Senkow, 50 ECAB 370 (1999) (finding that, because a physician’s opinion of Legionnaires disease
was not definite and was unsupported by medical rationale, it was insufficient to establish causal relationship).
10

See J.D., Docket No. 14-2061 (issued February 27, 2015); S.E., Docket No. 08-2214 (issued May 6, 2009).

11

Id.

12

See V.M., Docket No. 15-601 (issued May 19, 2015); Willa M. Frazier, 55 ECAB 379 (2004); Jacquelyn L.
Oliver, 48 ECAB 232 (1996).
13

See M.W., 57 ECAB 710 (2006).

14

See Franklin D. Haislah, 52 ECAB 457 (2001); Douglas M. McQuaid, 52 ECAB 382 (2001).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on June 17,
2014 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 6, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

